Citation Nr: 9924026	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-12 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a compensable rating for residuals of a 
fracture of the left fibula from September 1, 1997, 
through September 27, 1998.  
2. Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left fibula subsequent to 
September 27, 1998.  

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to August 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1. From September 1, 1997, through September 27, 1998, the 
veteran's residuals of a fracture of the left fibula were 
manifested primarily by malunion of the fibula with slight 
ankle disability.  
2. Subsequent to September 27, 1998, the veteran's residuals 
of a fracture of the left fibula were manifested primarily 
by malunion of the fibula with moderate ankle disability.  


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for residuals of a 
fracture of the left fibula from September 1, 1997, 
through September 27, 1998, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (1998).  
2. The criteria for a 20 percent rating for residuals of a 
fracture of the left fibula subsequent to September 27, 
1998, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.59, Diagnostic Code 5262 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in May 1998, the RO granted 
service connection for residuals of a fracture of the left 
fibula and assigned a noncompensable rating from the day 
following the veteran's separation from service.  The veteran 
disagreed with the rating, and after an additional 
examination, which was performed on September 28, 1998, the 
RO granted a 10 percent rating effective from the date of the 
examination.  

As a preliminary matter, the Board notes that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that they are at least plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is satisfied that the relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), the Board has reviewed all the evidence pertaining to 
the history of the disability at issue and has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The veteran retired on August 31, 1997, after more than 22 
years of active service.  His service medical records show 
that in November 1994 he fell while playing volleyball and 
suffered a gross dislocation and fracture of the left fibula.  
He was hospitalized and underwent open reduction and internal 
fixation of the fracture.  At hospital discharge the 
diagnosis was Weber C fracture of the left fibula.  After six 
weeks of no weight bearing, he was referred for physical 
therapy, which continued for several months.  Consistent 
ankle instability and chronic low grade pain in the general 
area of the plate continued.  Temporary profiles were renewed 
several times, and in December 1995, after six months of no 
significant change, the veteran war referred for further 
evaluation.  In December 1995, a permanent profile was 
initiated, and it was approved in April 1996.  

At a Medical Board physical examination in late July 1996, 
the left ankle was tender to palpation over the dorsum of the 
left ankle and at the distal left fibula.  The diagnosis was 
chronic left ankle instability secondary to Weber C fracture 
status post open reduction internal fixation with retained 
hardware.  The veteran was referred to a Physical Evaluation 
Board for further evaluation.  The Physical Evaluation Board 
found the veteran fit for service, but the permanent profile 
was continued.  At the veteran's retirement examination in 
April 1997, the examiner noted a scar about 3 inches long on 
the lateral aspect of the left ankle.  A left ankle plate was 
palpable, and the left ankle was mildly tender to palpation.  

VA X-rays in January 1998 revealed a metallic strap with 
multiple screws in the distal left fibula for fixation of an 
old healed fracture.  The radiologist stated that there 
appeared to be considerable cortical build-up in the mid-
fracture site, medially.  There were minimal ossicles distal 
to the medial malleolus of the left tibia.  The impression 
was old healed fracture of the distal left fibula with 
metallic strap and screws in situ, ossicles distal to the 
medical malleolus and normal mortise of the left ankle joint.  
At a VA orthopedic examination in April 1998, the physician 
noted the veteran had a history of a fractured left ankle 
treated with lateral plating.  The veteran reported he 
continued to have some aching, pain and tenderness in the 
left ankle and that he sometimes wore a brace for support.  
On examination, the physician noted a lateral scar over the 
left fibula.  There was a little bit of tenderness over the 
left fibula.  There was dorsiflexion of the left ankle to 20 
degrees and plantar flexion to 40 degrees.  Gait was normal.  
The diagnosis was postop fracture left ankle.  

The veteran underwent a VA fee-basis examination in September 
1998.  X-rays were taken at Knox Community Hospital, and in 
the radiology report, the physician stated that X-rays showed 
a dynamic compression plate and multiple orthopedic screws 
transfixing a healed fracture of the distal left fibula.  
There was bony ankylosis of the distal left tibial and left 
fibular metaphyses.  Secondary ossification centers were seen 
inferior to the medial malleolus.  The clinical examination 
was performed at the Knox Community Hospital.  The physician 
noted that the veteran's current complaints primarily 
involved significant morning stiffness and difficulty 
kneeling or squatting because of his left ankle problems.  
The physician stated that evaluation of the left leg showed 
minimal prominence of lateral internal fixation.  The 
incision was well healed, and the physician stated that no 
edema or swelling about the ankle was noted.  There was 5 
degrees of dorsiflexion, and there was 20 degrees of plantar 
flexion.  Motor and sensory exams were otherwise grossly 
normal.  The diagnosis was status post left ankle fracture, 
operative reduction and internal fixation and residual 
synostosis between tibia and fibula by X-ray.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  The evaluation of the same 
disability under various diagnoses and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Under the Rating Schedule, ankylosis of the ankle is rated 
from 20 percent to 40 percent disabling depending of the 
angle at which the joint is fixed.  38 C.F.R. § 4.71, 
Diagnostic Code 5270.  Normal range of motion of the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  Moderate limitation of motion of 
the ankle warrants a 10 percent rating and marked limitation 
of motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Impairment of the tibia and fibula may 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Under that code, malunion of the tibia or fibula with slight 
knee or ankle disability warrants a 10 percent rating; 
malunion with moderate knee or ankle disability warrants a 20 
percent rating; and malunion with marked knee or ankle 
disability warrants a 30 percent rating.  Nonunion of the 
tibia or fibula, with loose motion requiring a brace warrants 
a 40 percent rating.  

Review of the evidence outlined above shows that at 
retirement from service and continuing to the September 1998 
examination, the veteran's residuals of the fracture of the 
left fibula were manifested primarily by malunion of the left 
fibula with slight ankle disability in that examiners 
identified tenderness on palpation and VA examination showed 
less than full range of motion of the left ankle.  Prior to 
the September 1998 examination, the range of motion of the 
veteran's left ankle was shown to be no more than slightly 
limited, with dorsiflexion to 20 degrees and plantar flexion 
to 40 degrees.  The veteran reported some aching and pain, 
and the examiner found tenderness on examination.  These 
findings do not evidence the moderate limitation of ankle 
motion required for a 10 percent rating under Diagnostic Code 
5271.  However, the X-ray findings of the presence of a metal 
strap and screws with cortical build up at the left fibula 
fracture site coupled with the tenderness and minimal 
limitation of motion of the left ankle warrant a 10 percent 
rating under Diagnostic Code 5262 prior to September 28, 
1998, because such findings indicate malunion of the fibula 
with slight ankle disability.  In June 1998, the veteran 
asserted that restrictions related to his left ankle and 
right knee (separately rated) prevented him from doing some 
of his work at his job.  However, even with consideration of 
38 C.F.R. § 4.40, 4.45 and 4.59, the degree of limitation of 
motion and accompanying tenderness identified by medical 
examiners do not, in the Board's opinion, demonstrate or more 
nearly approximate moderate left ankle disability, which 
would be required for a 20 percent rating under Diagnostic 
Code 5262.  

Effective September 28, 1998, the RO awarded a 10 percent 
rating under Diagnostic Code 5271 for the veteran's left 
fibula fracture residuals.  In view of the September 28, 
1998, X-ray and clinical examinations, which show synostosis 
of the tibia and fibula at the region of the fracture site 
and an increase in limitation of motion and continuing 
complaints of morning stiffness of the left ankle as well as 
continuing complaints of difficulty squatting, the Board 
finds the malunion of the left fibula has been accompanied by 
moderate disability of the left ankle subsequent to September 
27, 1998.  This degree of impairment warrants a 20 percent 
rating under Diagnostic Code 5262.  Again, even with 
consideration of 38 C.F.R. § 4.40, 4.45 and 4.59, it is the 
opinion of the Board that neither alone, nor with the 
associated pain, does the extent of the limitation of motion 
meet or more nearly approximate the criteria for a 30 percent 
rating under any potentially applicable diagnostic code.  

With respect to the rating during each period for residuals 
of the left fibula fracture, the Board has also considered 
whether there should be referral to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1998).  There is 
no evidence that the veteran has at any time since service 
been hospitalized due to residuals of the fracture.  The 
demonstrated manifestations of the disability are consistent 
with the assigned evaluations, and, in the Board's judgment, 
the record does not indicate that the average industrial 
impairment resulting form the veteran's residuals of a 
fracture of the left fibula would be in excess of that 
contemplated by the assigned evaluation for each period.  
Therefore, the Board finds that the criteria for submission 
for assignment of extra-schedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  



ORDER

A 10 percent rating for residuals of a fracture of the left 
fibula is granted from September 1, 1997, through September 
27, 1998, subject to the applicable criteria governing the 
payment of monetary benefits.  

A 20 percent rating for residuals of a fracture of the left 
fibula is granted subsequent to September 27, 1998, subject 
to the applicable criteria governing the payment of monetary 
benefits.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

